Citation Nr: 0602433	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for dental trauma. 

7.  Entitlement to an initial compensable rating for a left 
foot disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to June 
2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2003, February 2004, and June 2004 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

During his May 2005 Board hearing, the veteran withdrew his 
service connection claims for a sleep disorder and right hand 
disorder.  The veteran also clarified that he wished to make 
a claim for a right ankle disorder and the Board hereby 
refers this matter to the RO for appropriate action.  The 
veteran submitted additional evidence in June 2005 and waived 
initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records are replete with 
treatment for the disorders that the veteran is claiming 
service connection for.  In sum, the veteran apparently had 
right knee pain since 1995 and underwent a right knee 
arthroscopy in 2000.  Entries, including a January 2003 entry 
noted bilateral knee pain, an August 2002 record indicated 
arthritis in the right shoulder, a January 2003 record showed 
treatment for the left wrist, and a September 2002 record 
revealed pain in the heels and mid arches.  The veteran's 
March 2003 separation examination indicated that the veteran 
had tendinitis of the left wrist versus ligament tear, 
bursitis of the right shoulder and a right knee disorder.  On 
the accompanying report of medical history the examiner 
checked the box indicating that the veteran had impaired use 
of arms, legs, hands or feet and noted that the veteran had 
right shoulder and left wrist disorders which required 
wearing splints.  

The veteran's August 2003 VA examination noted that the 
veteran had pain in his right shoulder, left wrist, and 
knees.  No diagnoses were established for these disorders.  
An April 2003 VA medical record showed the veteran had 
arthritis in his left wrist and a November 2004 VA record 
indicated that the veteran fell and hurt his right shoulder 
in June 2004.  The November 2004 record also noted bilateral 
chronic knee pain.  The Board notes that during service the 
veteran underwent treatment for his claimed disorders on 
multiple occasions.  They were symptomatic at the time of 
separation, and his only VA examination of record merely 
noted pain with no diagnoses.  Thus, the Board finds that 
another VA examination is warranted to determine the nature 
and etiology of the veteran's claimed disabilities.  

During his May 2005 Board hearing, the veteran indicated that 
his service-connected left foot disorder increased in 
severity since his last VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, this issue 
must be returned to the RO for such an examination.  

The veteran contends that during service he slipped in a 
parking lot, knocked out 2 front teeth, and had 
reconstructive surgery.  A March 2002 in-service dental 
record revealed that the veteran was completing complex 
dental therapy that was begun following accidental trauma in 
March 2000 resulting in the loss of 2 of his front teeth and 
supporting bone.  The veteran was in the final stage of 
completing dental implant therapy #9, 10 area that required 
multiple surgeries for reconstruction of the dental ridge.  

Under applicable criteria, veterans having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2005).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2005).

The Board notes that the veteran was not provided a reasons 
and bases for the denial of his service connection claim for 
dental trauma.  Furthermore, in light of the above service 
evidence showing that the veteran fell and sustained trauma, 
the veteran should be afforded a comprehensive dental 
examination in order to determine whether he has any 
residuals of dental trauma.  See 38 U.S.C.A. § 5103A(d).  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
appropriate VA examinations, by a 
different examiner from the one who 
conducted the August 2003 VA examination, 
to ascertain the nature and etiology of 
his claimed right knee, left knee, left 
wrist, right shoulder, and right foot 
disorders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right knee, 
left knee, left wrist, right shoulder, 
and left foot disorders are related to 
service.  The examiner should comment on 
the impact the veteran's fall in June 
2004 has had on his claimed right 
shoulder disability.  A detailed 
rationale for all opinions expressed 
should be furnished.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected left foot 
disorder.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  The examiner should indicate 
whether the veteran's left foot disorder 
is moderate, moderately severe or severe.  

3.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current dental 
disorder.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the service 
dental records and provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently exhibits 
any dental disability which is the result 
of trauma in service.  The examiner 
should also comment on whether the 
veteran exhibits (1) any potentially 
compensable dental conditions, such as 
loss of teeth due to loss of substance of 
the body of the maxilla or mandible; or 
(2) a dental condition which is 
complicating a medical condition 
currently being treated by VA.  The 
examination report should be typewritten.

4.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefits sought can 
be granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  Specifically, if 
applicable, the RO in the SSOC should 
provide a reason and bases for the denial 
of service connection for dental trauma.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

